DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species F: as illustrated in Figure 7 and the accompanying description found in [0049-52] in the reply filed on 11 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, Claims 6 & 7 have been withdrawn by the Examiner as directed to drainage openings, the only discussion of which can be found in regards to elements 617, associated with Fig. 6 and the accompanying description found in [0046], clearly identified by the species election requirement as directed to Species E. Claim 8 has been further withdrawn as requiring the ground that the device is anchored to contained within a plant pot; discussion of which is found in [39], [41], & [46], each disclosure being directed to a unique species which Applicant has not elected. Claims 9-12 have been further withdrawn by the Examiner as directed to magnetic fasteners, the details of which are only found in [0057-58] directed to unelected embodiment Species G: Figs. 8-9. 
Status of the Claims
As a result of the above election, Claims 1-5 are being examined herein. Claims 6-12 have been withdrawn by the Examiner as directed to subject matter not elected. Claims 13-16 have been withdrawn as not elected by Applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a plurality of quick-connect latches at respective ends of the plurality of anchor straps,” of claim 3. It is noted that the specification does not appear to support two fasteners provided on each anchor strap, so it is believed that the discussion of [0052], “The anchoring straps 760a-760h preferably include a quick-connect latch at a distal end,” is being relied upon. As such, --a plurality of quick-connect latches, one quick-connect latch provided at an end of each of the plurality of anchor straps,-- is considered.
The feature noted above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [3], “These type plants…” is grammatically incorrect and should be revised; in para. [3], the last sentence is repetitive, and could be revised to recite the adverse weather conditions once, if desired; in paras. [23 & 69], each instance of the word “taught” is a typographical error which should be replaced with --taut--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
RE Claim 3, the phrase “a plurality of quick-connect latches at respective ends of the plurality of anchor straps,” implies that there are two latches on each anchor strap; however, support for this claim language does not appear in the figures or the accompanying description thereof. Since it would not be apparent to one of ordinary skill in the art how each line would stay taut, or how the connection of two ends of an anchor line would be quick in deployment, the disclosure is left as non-enabling for this claim limitation. 
In light of the discussion of [0052], “The anchoring straps 760a-760h preferably include a quick-connect latch at a distal end,” it appears that the Applicant intended --a plurality of quick-connect latches, one quick-connect latch provided at an end of each of the plurality of anchor straps,--, and is being considered, in the spirit of compact prosecution.
Claims 4 & 5 are rejected as dependent from claim 3 rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Oberhaus (US 3874397).
For Claim 1, Oberhaus discloses a rapidly-deployable and temporarily anchoring weather covering for plants (wherein the device of Oberhaus discloses a covering which is configured for relatively quick deployment in use against weather conditions, as contemplated in Column 2, lines 13-25, the device is further configured for use with plants, in that it would cover underlying vegetation when used), comprising: 
a deployable weather covering (tent, Fig. 1); 
a strut structure (3 not including 6, detailed below) under the deployable weather covering (in the same manner as the instant invention, Fig. 2); 
a plurality of support legs (6) to support an inner area of the strut structure when the deployable weather covering is deployed (braces 6 serve to support the remainder of the framework 3 against slide sleeve 7, Fig. 1); and 
a plurality of anchor legs to temporarily anchor a respective plurality of perimeter anchor points of the deployable weather covering to a ground (while “to temporarily…” serves as an intended use, to compact prosecution, --configured to temporarily…-- has been examined: “After erection of the tent in this way, the tent can be secured to the ground by means of tent pegs in association with the rings 12 at the projecting ends of the stays 5, and also additionally so secured, if required, by means of tent ropes whose tent ends are in each case attached to the stays 5, for example at the level of the hinges 9 while their other ends are attached to the ground by means of rings and tent pegs (not shown),” Col. 4, lines 13-32, the tent pegs are mapped on the claimed anchor legs).
For Claim 2, Oberhaus discloses the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 1, and Oberhaus further discloses further comprising: a plurality of anchor straps (“tent ropes,” Col. 4, lines 13-32) connected respectively to the plurality of perimeter anchor points to temporarily anchor the plurality of perimeter anchor points (connected to each stay 5, as illustrated in Fig. 1 and the accompanying description relied upon above).
For Claim 5, Oberhaus discloses the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 3, and Oberhaus further discloses wherein: the plurality of anchor straps temporarily anchor to respective plurality of anchoring stakes in the ground (“the tent can be secured to the ground by means of tent pegs,” Col. 4, lines 13-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhaus as applied to claims 1, 2, & 5 above, and further in view of Marcott (US 4688304).
For Claim 3, Oberhaus discloses the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 1, and Oberhaus further discloses further comprising: a plurality of connectors at respective ends of the plurality of anchor straps (Col. 4, lines 13-32 contemplate a connection between the tent ropes and the cover).
Oberhaus is silent to these connectors being quick-connect latches.
Marcott, like prior art above, teaches a cover (tarp, title, disclosure) further comprising quick-connect latches (latch 10 which attaches the tarp cover 17 to an anchor line 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the connection between the tent and the tent rope of Oberhaus with the quick-connecting latch as taught by Marcott, in order to avoid detachment, damage and associated unintended leakage, for non-limiting example (as outlined in Marcott, Col. 1, lines 31-57), and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhaus and Marcott as applied to claim 3 above, and further in view of Beder (US 4304068).
For Claim 4, the above-modified reference teaches the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 3. 
The above-modified reference is silent to wherein: the plurality of anchor straps temporarily anchor around a plant pot.
However, the use of tent-like structures for covering plant pots is well known in the art. See, for example, Beder, which discusses a deployable tent-like structure (best seen in Figs. 3 & 4) about a plurality of potted plants (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tent structure of the above-modified reference with surrounding at least one plant pot as taught by Beder, in order to “maintain [ing] a controlled environment around potted plants,” (Abstract, Beder), another well-known use for collapsible tent-like structures.


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of DE 10245378, US 20140261596, US 10130046, US 4068404, WO 2021052847, DE 202017003993, US D642701, US 6609332 as similar to the disclosed invention.
Further note DE 202017003993, US 3051185, US 3051185, for the use of quick couplers/fasteners/connectors in the art.
The remaining cited art helps to establish the state of the art of the invention, and may pertain to one or more of the disclosed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643